DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


After further consideration and in an effort to expedite prosecution, the prior requirement for election of species is withdrawn.


Claims 28-33, 36-45, and 47-49, as newly presented or amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically, claims 28 newly references that the retractor belt may be secured in a straight line “at an angle of approximately 35-55 degrees relative to horizontal”.  This reference is generally indefinite and not wholly understood.  The instant invention is designed to secure a wheelchair in a load conveyance (e.g. such devices are often used in commercial transit vehicles like buses etc. to facilitate transport of wheelchair bound passengers).   Use of the newly referenced phrase “relative to horizontal” is particularly confusing and not clearly supported or detailed in the original disclosure.  For example, if the load conveyance were traversing up or down a hill, what would define “horizontal”?  Would 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-33, 36-45, and 47-49, as newly presented or amended rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 28, the newly added reference to angles “relative to horizontal” is not understood for the reasons discussed above in the section 112 first paragraph rejection.

New claim 47, the newly added reference to angles “relative to horizontal” is not understood for the reasons discussed above in the section 112 first paragraph rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al. ‘751.
Powers teaches a retractor (figure 4) for use in a wheeled device securement system which could be used for wheeled mobility device including a spool (74) contained within a housing (89+) wherein the housing includes an opening (see top strap opening in cover 89, figure 4).  The device further teaches a portion of a belt (76) partially wound around the spool and extending from the spool through the opening to a secured wheeled device.
capable of extension from the spool at an angle within the prescribed range in approximately a straight line, and the device is deemed “adapted” as very broadly claimed and as best understood.
Claims 29-32, the device is configured as broadly claimed.


Claims 28-33, 36-39 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drayton ‘175.
Drayton teaches a retractor (figure 3) for use in a wheeled device securement system which could be used for wheeled mobility device including a spool (at 4+) contained within a housing (2+) wherein the housing includes an opening (see top belt/chain exit opening in the housing, figure 3).  The device further teaches a portion of a belt (i.e. chain 6) partially wound around the spool and extending from the spool through the opening to a secured wheeled device.
Claim 28,  the device is capable of being used to secure a wheeled mobility device wherein a terminal end of the belt may be secured in approximately a straight line between the spool and the terminal end and is deemed adapted as broadly claimed – e.g. see figure 6 etc.  Moreover, in as much as the mobility 
With additional regard to claim 28 as amended, as discussed above the language relating to angles “relative to horizontal” is generally confusing and not understood and makes application of the prior art difficult.  At least with regard to certain portions of the housing, the terminal end extends at an angle as broadly claimed and as best understood. Moreover, the belt is capable of extension from the spool at an angle within the prescribed range in approximately a straight line, and the device is deemed “adapted” as very broadly claimed and as best understood.  Additionally, while the Drayton belt as it extends angled out from the housing may include some minor bends, such extension defines “approximately” a straight line as very broadly claimed.
Claims 29-32 and 41-43 the device is configured as broadly claimed.
Claim 33, the device includes a moveable guide (27, 29) disposed in the opening wherein the belt passes through the moveable guide.  The moveable guide permits the belt to be presented in a generally direct path between a secured wheeled device and a circumference of spool and is configured as broadly claimed – figure 3 etc.).
Claim 36, the take-off angle would be limited by the surrounding device elements and defines an angle limiter as very broadly claimed.
Claim 37, at least element 11 defines a lock which would serve at least to some degree to restrict movement of the guide and effect the take-off angle as broadly claimed.
Claim 38, the device is configured as broadly claimed.
Claim 39, the relied upon belt 6 extends from a top half of the spool through the movable guide (27,29).  At least a last chain link at the terminal end of the belt element defines a connector.  The device is adapted for positioning as broadly claimed – see figure 6 etc.  With additional regard to claim 39 as amended, as discussed above the language relating to angles “relative to horizontal” is generally capable of extension from the spool at an angle within the prescribed range in approximately a straight line, and the device is deemed “adapted” as very broadly claimed and as best understood.


Claims 28-30, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall ‘350.
Hall teaches a retractor (figure 6) for use in a device securement system which could be used for wheeled mobility device including a spool (at 153+) contained within a housing (158+) wherein the housing includes an opening (159).  The device further teaches a portion of a belt (127) partially wound around the spool and extending from the spool through the opening to a secured device.
Claim 28,  the device is capable of being used to secure a wheeled mobility device wherein a terminal end of the belt may be secured in approximately a straight line between the spool and the terminal end and is deemed adapted as broadly claimed.  Moreover, in as much as the mobility device per se is not a positively recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight. With additional regard to claim 28 as amended, as discussed above the language relating to angles “relative to horizontal” is generally confusing and not understood and makes application of the prior art difficult.  At least with regard to certain portions of the housing, the terminal end extends at an angle as broadly claimed and as best understood.
Moreover, the belt is capable of extension from the spool at an angle within the prescribed range in approximately a straight line, and the device is deemed “adapted” as very broadly claimed and as best understood.  Additionally, while the Hall belt as it extends angled out from the housing may include some minor bends, such extension defines “approximately” a straight line as very broadly claimed.

Claim 29, the device is configured as broadly claimed.
Claim 30, see base 156.
Claim 33, the device includes a moveable guide (185, 186) disposed in the opening wherein the belt passes through the moveable guide.  The moveable guide permits the belt to be presented in a generally direct path between a secured wheeled device and a circumference of spool and is configured as broadly claimed.
Claim 36, the take-off angle would be limited by the surrounding device elements and defines an angle limiter as very broadly claimed.


Claim 46 is allowed.


Claims 47-49 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 40 and 44-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 6/8/21 and 10/11/21 have been fully considered but they are not persuasive with regard to the claims rejected above in view of the prior art.
Applicant indicates that 1) Powers et al. does not teach extension of the belt at an angle relative to horizontal as newly required in claim 28; 2) Drayton does not teach extension of the belt in a straight line at an angle relative to horizontal as newly required in claims 28 and 39; and 3) Hall does not provide for extension of the belt in a straight line as recited.
Regarding point 1), as discussed above, the new language relating to an angled defined “relative to horizontal” is not wholly understood or clearly supported or described in the originally filed disclosure. For example, if the load conveyance were traversing up or down a hill, what would define “horizontal”?  Would “horizontal” somehow be defined by some structure of the conveyance (e.g. a floor or wall) such that a constant reference frame is maintained? Would a tool like a plumb bob be used on the conveyance as it ascends the hill to determine “true” horizontal?  Where is there support for this in the specification?  The examiner has reread the specification in its entirety in light of this new limitation, and there is no reference to or clear definition of what constitutes horizontal as it pertains to the device (the term “horizontal” is never mentioned in the original text).  As a final note, it appears from figure 7 of Powers that if the belt were extended through the top opening at 84 to the right, it could extend at an angle of “approximately” 55 degrees relative to at least the housing top and would be readable as “adapted” for extension as very broadly claimed and as best understood.  It appears applicant may be reading more into the claim language than is currently broadly presented.
Regarding point 2), applicant indicates that the exiting chain would not define a straight line and would include bends.  While it may be that the belt as it exits may contain some minor bends, it would clearly define “approximately” a straight line as very broadly claimed.  It appears applicant may be reading more into the claim language than is currently broadly presented.  Moreover, with regard to the exit 
Finally regarding point 3), while the Hall belt may include some minor bends at different exit orientations, it is deemed to extend in “approximately” a straight line as very broadly claimed.  Additionally note, with regard to the exit angles, the device is deemed capable of such positioning (i.e. “adapted”) as best understood.  The prior art has been applied to the best extent possible in light of the section 112 issues discussed above.  For example, if the load conveyance were traversing up or down a hill, what would define “horizontal”?  Would “horizontal” somehow be defined by some structure of the conveyance (e.g. a floor or wall) such that a constant reference frame is maintained? Would a tool like a plumb bob be used on the conveyance as it ascends the hill to determine “true” horizontal?  Where is .  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616